On September 16,1997, the defendant was sentenced to a term of ten (10) years on Count II in the Montana State Prison. Additionally, pursuant to Section 46-18-221(1), MCA, for the use of a dangerous weapon during the commission of this offense, the Defendant is sentenced to ten (10) years in the Montana State Prison. Said sentence shall run consecutively with the sentence imposed. It was further ordered that the Defendant register as a violent offender, pursuant to Section 46-23-504, 46-23-505, and 46-23-506, MCA. Further, pursuant to Section 44-6-103, MCA, the Defendant shall provide a blood sample to be used for DNA testing. Defendant shall receive credit for fourteen (14) days already served.
On August 13,1998, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be held in abeyance until the time Mr. Rogers has finished the *87appeal process. At that time, the Defendant shall be given sixty (60) days in which to file for review of the sentence.
Done in open Court this 13th day of August, 1998.
DATED this 1st day of September, 1998.
Chairman, Hon. Wm. Neis Swandal, Member, Hon. Jeff Langton and Alt. Member, Hon. Robert Boyd.